Citation Nr: 0011866	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a respiratory 
disorder, secondary to exposure to oil smoke or due to an 
undiagnosed illness. 

4.  Entitlement to service connection for memory loss due to 
an undiagnosed illness. 

5.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness. 

6.  Entitlement to service connection for dizziness due to an 
undiagnosed illness. 

7.  Entitlement to service connection for headaches due to an 
undiagnosed illness. 

8.  Entitlement to service connection for fatigue due to an 
undiagnosed illness. 

9.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness. 

10.  Entitlement to service connection for joint pain due to 
an undiagnosed illness. 

11.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness. 

12.  Entitlement to service connection for a heart murmur due 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from July 1972 to March 1973 
and from September 1990 to August 1991.  He served in the 
Southwest Asia theater of operations during the Persian Gulf 
Conflict from November 12, 1990 to July 18, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from ratings decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky; 
Nashville, Tennessee; and Montgomery, Alabama.  

The case was remanded in June 1998 for consideration of 
additional evidence that had been submitted after 
certification of the appeal to the Board.  It was requested 
that an additional search be made for service medical records 
(SMRs), that the veteran be requested to provide information 
as to all postservice treatment, and that he be afforded VA 
examinations.  The case was again remanded in June 1999 
because not all of the veteran's claim files were available.  
At that time two claim files belonging to a different veteran 
had been associated with the veteran's appeal and in was 
stated that the record on appeal consisted of three volumes.  
However, two of those volumes were those of another veteran.  
In fact, the record consists of two volumes.  The case has 
now been returned to the Board.  

A service record of February 1973 indicates that during the 
veteran's first period of military service "it was 
discovered that he possessed a hearing deficiency, i.e. 
tinnitus, which causes pain when firearms are discharged near 
him."  The veteran had been given a temporary profile which 
was later changed to a permanent profile.  However, it does 
not appear that the veteran has ever filed a claim for 
service connection for hearing loss.  If he desires to do so, 
he must file such a claim in writing with the RO.  


FINDINGS OF FACTS

1.  The veteran had active service from July 1972 to March 
1973 and from September 1990 to August 1991.  He served in 
the Southwest Asia theater of operations during the Persian 
Gulf Conflict from November 12, 1990 to July 18, 1991.  

2.  The veteran's current low back disorder had its' onset 
during active military service.  

3.  The veteran's current acquired psychiatric disorder, now 
diagnosed as an anxiety disorder with a depressive component, 
had its' onset during active service.  

4.  The veteran's fatigue, memory loss, sleep disturbance, 
and depression are symptoms of his anxiety disorder with a 
depressive component.  

5.  The claims for service connection for a respiratory 
disorder, dizziness, skin disorder, headaches, muscle pain, 
joint pain, and a heart murmur are not well grounded.  


CONCLUSIONS OF LAW

1.  A chronic back disorder was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  An anxiety disorder with depressive component was 
incurred during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The claims for service connection for a respiratory 
disorder, memory loss, dizziness, skin disorder, headaches, 
fatigue, muscle pain, joint pain, a sleep disorder, and a 
heart murmur are not well grounded.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 1991); 38 C.F.R. § 3.317 (1999); and 
VAOGPREC 4-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

SMRs of the veteran's first period of active military service 
reflect that in a medical history questionnaire in 
conjunction with examination for service entrance in July 
1972 he reported having occasional dizziness.  

In August 1972 he had a cold which effect his head and chest 
and in October 1972 he complained of having headaches when 
exposed to loud noises, including the firing of weapons.  

An X-ray was taken of the veteran's left knee in October 1972 
due to a complaint of left knee weakness but no significant 
abnormality was found.  In November 1972 he reported that his 
knee had kept giving out and had hurt him, off and on, for 
about five months.  

The examination for discharge from the veteran's first period 
of active service, in March 1973 was negative for relevant 
disability, manifestations, and symptoms.  In an adjunct 
medical history questionnaire he reported having or having 
had nervous trouble of some sort.  

SMRs of the veteran's subsequent service in the Army National 
Guard are also negative for relevant disabilities, 
manifestations, and symptoms except that in August 1983 he 
complained of a facial rash when shaving as well as having 
bumps on his cheeks and chin areas.  The assessment was 
facial dermatitis.  

On general examination during reserve duty in February 1984 
the veteran had a systolic click and a flexion contracture 
deformity of both fifth fingers.  Quadrennial examination in 
April 1988 found no disability or manifestation or symptom of 
disease or injury and in an adjunct medical history 
questionnaire he had no complaints.  

SMRs which pertain to the veteran's active duty during the 
Persian Gulf Crisis are limited to a May 1991 individual sick 
slip and the July 1991 Southwest Asia demobilization 
examination.  The May 1991 sick slip reveals that the veteran 
had a cold as well as a knee and hip injury.  

On demobilization examination in July 1991 the veteran had 
slight crepitus of the left knee.  No pertinent abnormality 
was noted and his back and psychiatric status were normal.  
In an adjunct medical history questionnaire he complained of 
swollen or painful joints but had no other complaints, 
including no complaints of head injury; skin disease; asthma; 
shortness of breath; chest pain or pressure; chronic cough; 
palpitation or pounding of the heart; heart trouble; 
arthritis, rheumatism or bursitis; bone, joint or other 
deformity; recurrent back pain; frequent trouble sleeping; 
depression or excessive worrying; loss of memory or amnesia; 
nervous trouble of any sort; or periods of unconsciousness.  
A history was reported of his having injured his left knee 
when he fell off of a flat-bed truck and having had episodic 
and recurrent pain and swelling with activity.  

As part of his demobilization evaluation he reported not 
having initial or terminal insomnia, interrupted sleep or 
dreams about war experiences.  He did report having injured 
his hip and knee and that upon going on sick call his knee 
had been evaluated and he had been given Motrin but no X-ray 
was taken.  He also reported not having any fatigue but 
indicated that he had spent 3 weeks in Kuwait and was 
concerned about exposure to toxins and burning oil fields.  
He did not have any rash, sores or skin infection.  He had a 
cough which it was felt might be due to smoking.  It was also 
reported that this seemed to occur only at night and would 
resolved and then recur.  The evaluator was unsure whether 
dust or smoking might be a factor and it was noted that the 
veteran reported having quit smoking.  It was also noted that 
he did not have any nightmares or trouble sleeping and did 
not have recurring thoughts about his battle experiences.  

VA outpatient treatment (VAOPT) records from October to 
December 1992 reflect that in October 1992 the veteran 
reported having injured his left hip in December 1990 while 
in Saudi Arabia.  Since then he had had pain and numbness, 
off and on, in the left hip with radiation of pain into the 
left leg and left arm.  He also complained of having a 
problem remembering things.  After an examination, the 
assessment was probable sciatica.  Lumbosacral X-rays in 
October 1992 revealed some sclerosis of the iliac side of the 
left sacroiliac joint, which could reflect stress on the left 
sacroiliac joint, such as from pubic instability.  The 
impression was minor changes as described with osteitis 
condensans ilii.  A left hip X-ray was essentially normal.   
In November 1992 he reported having hurt his back in Saudi 
Arabia in May 1991 while lifting a missile.  In December 1992 
he was treated for chronic low back pain.  His blood pressure 
was 140/90.  

VA general medical examination in September 1993 yielded 
complaints of radiating low back pain with a history of an 
injury while lifting a missile during active duty; shortness 
of breath and breathing problems with a history of exposure 
to smoke from oil fires; chest pain radiating behind the 
sternum, and, at times, from the left forearm upwards with a 
history of a left forearm injury while lifting a missile; and 
dizziness, with a history of high blood pressure and having 
been told that his dizziness and headaches were related to 
borderline high blood pressure; and memory problems.  He 
reported that he had had these problems since serving in 
Southwest Asia.  

On examination the veteran had no skin rash.  His blood 
pressure in three positions was within normal limits.  There 
was no heart murmur.  He had normal breath sounds and there 
were no adventitious sounds.  There was slight tenderness on 
the left side of the lumbosacral spine and over the lower 
thoracic spine.  He had mild spasm of the right side of the 
lumbosacral spine.  When walking he appeared to slightly 
favor the left lower extremity and walking on his heels and 
on his toes could not be done normally.  Left straight leg 
raising caused pain with some radiation down the left lower 
extremity.  A psychiatric evaluation at the time of the 
general medical examination noted that the veteran appeared 
worried and anxious.  A thorough psychiatric examination was 
recommended for evaluation of these symptoms and other 
additional symptoms mentioned in the general medical 
examination report, including difficulty with concentration, 
focusing, and memory problems.  

The diagnoses rendered included mild degenerative spondylosis 
of the dorsal and lumbar spine; history of exposure to oil 
fire smoke, with normal pulmonary function test results; 
history of difficulty concentrating, focusing and 
remembering, and history of trouble with erection, with a 
psychiatric evaluation suggested to further investigate these 
complaints.  X-rays of the chest were normal but X-rays 
revealed minimal degenerative changes in the dorsal and 
lumbar segments of the spine.  

On VA psychiatric evaluation in September 1993 the veteran 
reported that in addition to having back pain from an 
inservice lifting injury (when he helped lift a missile off 
of an officer), he also claimed to have some vague pains of 
his upper body and migraine headaches.  He reported having 
"flashbacks" of working around ammunition but he was not in 
any direct combat situations and was never close to any 
"SCUD" missile explosions.  The closest he came to danger 
was "the question of chemicals in the area and alarms going 
off" because there was a question of a SCUD missile 
exploding in the dessert and chemicals drifting with the 
wind.  He did not see anyone get killed but he did see dogs 
chewing on what he assumed were human bones.  He reported 
that after returning home he had some personality problems 
adjusting to civilian life and he was a bit irritable and 
asocial.  He complained of sleeping poorly, for only a few 
hours, and restlessly.  He denied having nightmares.  
Currently, he was not particularly sociable but he did get 
along with people.  He denied being suicidal and denied 
having hallucinations and delusions.  After a mental status 
examination the only thing that the examiner could find that 
was strange was the veteran's description of his upper body 
complaints referable to his low back injury.  The diagnosis 
was that there was no psychiatric disorder.  

A lay statement submitted in November 1993 by an officer 
acknowledged that during serivce the veteran helped lift a 
stack of missiles from the officer's foot.  The officer was 
not aware until later that the veteran had injured his back 
and the officer felt that it was "highly possible and 
probable" that the veteran had hurt his back at that time.  

A December 1993 record reveals a blood pressure reading of 
156/100.  A VA December 1993 computerized tomogram (CT) scan 
yielded an impression of mild diffuse bulging of L5-S1 with 
associated degenerative facet disease.  

A January 1994 VAOPT record notes that the veteran was 
experiencing many stresses in his personal life and reported 
having experienced significant stress in Saudi Arabia storing 
explosives.  The diagnoses included a personality disorder.  
In December 1994 his blood pressure was 144/90 and the 
assessment was erectile dysfunction probably secondary to 
anxiety.  

A VAOPT record of May 1995 notes that X-rays revealed 
degenerative disc disease at the lumbosacral joint (L5-S1).  
A May 1995 report of X-rays of the veteran's lumbar spine 
revealed sclerosis of the facet joints of L5-S1, slightly 
more prominent on the right, and sclerosis at the inferior 
third of the left sacroiliac joint.  

A VAOPT record of February 1997 reveals that the veteran's 
blood pressure was 144/92.  He had a history of high blood 
pressure without medication and he was to be afforded a 
hypertensive screening.  In March 1997 his blood pressure was 
126/78.  In June 1997 it was 140/72.  In July 1997 it was 
118/56 and 135/82 and there was a notation of 
"anxiety/stress."  In January 1998 his blood pressure was 
134/58 and in February 1998 it was 149/80 and in April 1998 
it was 136/80.  Also in April 1998 he had continued episodes 
of depression due to the pain of losing his occupation 
(apparently due to back pain) and personal problems, i.e., a 
divorce.  The assessment was depression.  Another April 1998 
VAOPT record reflects that the veteran complained of 
"flashbacks" from Desert Storm and there was an assessment 
of PTSD.  

On VA psychiatric examination in October 1998 it was noted 
that the veteran had been on medication for depression since 
April or May of 1998 but was not now on any medications 
because of possible side-effects.  He had been separated from 
his wife for three years and he complained of a fatigue and 
sleep disorder.  His chief complaints were memory loss, 
fatigue, depression, and a sleep disorder.  He reported 
having had flashbacks and depression since having been in the 
Persian Gulf but he had gotten better now.  He had not seen 
anyone killed in the Persian Gulf but had seen dogs chewing 
on what he assumed to be human bones.  He reported being 
restless, being easily fatigued, distractible, irritable, and 
having muscle tension.  He described his sleep as being 
erratic, sleeping at most 5 hours a night.  He denied having 
suicidal or homicidal ideation but had had thoughts of 
suicide in the past when he first returned from the Persian 
Gulf.  He had feelings of guilt because he was not taking 
care of his kids in the manner that he should.  After a 
mental status examination, the diagnosis was an anxiety 
disorder, not otherwise specified, with a depressive 
component, and a subjective memory loss.  He had stress 
related to his economic situation, the separation from his 
wife, his physical condition, and back pain.  The examiner 
indicated that the veteran's subjective complaints of 
fatigue, sleep disorder, and depression could all be related 
to his anxiety disorder with a depressive component, which 
was all secondary to his Persian Gulf War experience.  

On VA general medical examination in October 1998 the veteran 
reported having some rashes in the scalp area since having 
been in the Persian Gulf War but when this occurred he had 
shaved his head and now that he had his head shaved he had no 
problem.  Other than that, he had no complaints.  He denied 
having had a rash for the past year.  With respect to his 
complaint of memory loss, on current examination he gave good 
information as to tests of his memory.  Also, his memory on 
psychiatric examination in 1993 had been normal.  With 
respect to headaches and dizziness, the veteran reported that 
perhaps 3 or 4 times weekly he had a little headache and 
dizziness but none of his headaches were of a serious 
variety.  There was no evidence of any phobias or any pre or 
pro headache symptoms.  He had no other complicated visual or 
mental type of problems.  When he took aspirin, he felt 
better.  

With respect to respiratory problems, the veteran presently 
had no complications.  He reported that with increased 
anxiety he did seem to have some respiratory physiological 
type of a problem, which resolved "when he gets better."  
As to fatigue, he reported being fatigued when under too much 
of a strain but he also indicated that it was "more 
directly" related to his back pain which was chronic and 
recurrent.  There was no true history of any typical fatigue 
syndrome, in which there was a metabolic type of direction 
from his symptoms.  Also, while he was unemployed, the 
examiner noted that the veteran was otherwise pretty active.  
The veteran also related having had chronic back pain since 
an inservice injury and the pain sometimes radiated into the 
left lower extremity.  

The examiner reviewed the veteran's X-rays.  With respect to 
a sleep disorder, the veteran complained of sleep disturbance 
related to back pain as well as mental stress and anxiety.  
As to a heart murmur, the examiner found no mention of a 
heart murmur in the claim file and also noted that there was 
no history of congestive heart failure or definite chest 
pain, although the veteran reported that when anxious or 
nervous he had a sensation of tightness in his chest but, 
otherwise, he had no other complaints.  As to depression, the 
veteran's recollection of missiles and ammunition during the 
Persian Gulf War as well as his divorce, made him depressed.  

On examination the veteran's blood pressure was 135/48 and he 
walked with the aid of a cane.  His skin was normal and he 
had no rashes anywhere on his body.  His chest was clear and 
there was no shortness of breath.  No rales, rhonchi or other 
complications could be detected.  No heart murmur was heard.  
His left sacroiliac joint was mildly tender as was his 
thoracolumbar area.  There was mild lumbar spine paraspinal 
myofascial tightness.  

The diagnoses were (1) skin condition stable, no evidence of 
any rash; (2) memory clinically is intact; (3) currently no 
dizziness or headaches; (4) clinically no respiratory 
problems at this time; (5) fatigue could be related to 
depression and back pain; (6) chronic recurrent low back pain 
syndrome with lumbar discogenic disease at L3-L5 and facet 
joint arthritis at L4-S1 without evidence of herniation, it 
was noted that the back pain was more of a mechanical type 
with components from arthritis and discogenic disease; (7) no 
heart murmur detected and normal sinus rhythm on 
electrocardiographic (EKG) testing but the EKG report 
contained a mention of a possible inferior myocardial 
infarct.  

The examiner opined that the veteran's lumbar pathology was 
more of an acquired condition and it could have been related 
to his reported inservice accident.  It was felt that 
initially during service he had probably had a mechanical 
myofascial strain with later development of discogenic 
disease and facet joint arthritis and that the primary 
condition could aggravate the underlying secondary condition 
of arthritis.  With respect to a respiratory condition, the 
veteran's current pulmonary function test results were not 
available but the tests done in September 1993 were 
completely within normal limits.  He did not currently have 
any skin problem.  Any heart condition was completely stable 
except for the mention of a possibility of a past myocardial 
infarct.  

VAOPT records of 1998 and 1999 reflect that in April 1998 
there was an impression that PTSD was to be ruled out.  An 
August 1999 magnetic resonance imaging (MRI) scan revealed a 
small annular disc bulge at L5-S1 which did not appear to 
result in significant central canal or neural foraminal 
narrowing.  In December 1999 there was an assessment of 
depression due to medical condition.  

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110.  Positive medical evidence of a nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis or heart disease, which either manifests 
and is identified as such in service or under 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 
develops to a degree of 10 percent or more within one year 
from discharge from a period of active service of 90 days or 
more, (even if there is no inservice evidence thereof) and 
the same condition currently exists.  Service connection is 
also warranted if a disease manifests itself during service 
(or in a presumptive period) but is not identified until 
later and there is a showing of post service continuity of 
symptoms and medical evidence relates the symptoms to the 
current condition.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998) (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Additionally, secondary service connection is 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. 
§ 3.310(a)) or, to the extent of any increase, there is 
aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness. With respect 
to the second and fourth elements, evidence that the illness 
is 'undiagnosed' may consist of evidence that the illness 
cannot be attributed to any know diagnosis or, at minimum, 
evidence that the illness has not been attributed to a known 
diagnosis by physicians providing treatment or examination.  
The type of evidence necessary to establish a well- grounded 
claim as to each of those elements may depend upon the nature 
and circumstance of the particular claim. For purposes of the 
second and third elements, the manifestations of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established by lay 
evidence if the claimed signs and symptoms, of the claimed 
indications, respectively, are of a type which would 
ordinarily be susceptible to identification by lay persons.  
If the claimed signs or symptoms of undiagnosed illness or 
the claimed indications of chronic disability are of a type 
which would ordinarily require the exercise of medical 
expertise for their identification, then medical evidence 
would be required to establish a well- grounded claim.  With 
respect to the third element, a veteran's own testimony may 
be considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and indicators are capable of 
verification from objective sources.  Medical evidence would 
ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  Generally see 
VAOGCPREC 4-99.  

Undiagnosed Illness

"Persian Gulf syndrome" is not a disease entity currently 
recognized by VA or within the medical community.  60 Fed. 
Reg. 6661 (February 3, 1995).  

Under 38 C.F.R. § 3.317 (1998) VA shall pay compensation to a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability: (i) became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1).  Under 38 C.F.R. 
§ 3.317(d)(1) the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  

"[O]bjective indications of chronic disability" include 
both signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  A single symptom or sign may be 
sufficient to establish entitlement under 38 C.F.R. § 3.317, 
provided it is determined to be the result of an undiagnosed 
illness.  60 Fed. Reg. 6661 (February 3, 1995).  "A 'disease' 
is manifested by a characteristic set of symptoms and signs 
(Dorland's Illustrated Medical Dictionary, 27th ed.)."  60 
Fed. Reg. 6661 (February 3, 1995).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3). 
The 6 month period is commonly accepted within the medical 
community for determining chronicity and the measurement of 
the 6-month period of chronicity can be reported and 
documented during a medical examination or as established by 
other, non-medical evidence.  60 Fed. Reg. 6661 (February 3, 
1995).  

As relevant herein, under 38 C.F.R. § 3.317(b) signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, and (12) abnormal weight 
loss.  The list at 38 C.F.R. § 3.317(b) is simply a guideline 
and is not exclusive.  60 Fed. Reg. 6661 (February 3, 1995).  

Analysis

Initially, the Board observes that additional attempts were 
made to obtain service medical records, as requested in the 
Board's June 1998 remand, but these attempts were 
unsuccessful.  Also, pursuant to the 1998 remand additional 
VA treatment records have been obtained and VA examinations 
have been conducted.  Thus, as to any claims that are well 
grounded, the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991) has been fulfilled.  

Low Back Disorder

Here, the SMRs are negative for low back pathology but the 
incident that gave rise to the veteran's reported low back 
injury is corroborated by an officer and, thus, the Board 
concedes that that incident occurred.  X-rays in October 
1992, only two months after the expiration of the one-year 
period for presumptive service connection, revealed sclerosis 
of the sacroiliac joint.  The veteran has repeatedly stated 
that he has had chronic low back pain since the inservice 
injury and, thus, there is contemporaneous evidence of 
continuity of symptomatology.  Moreover, there is no evidence 
indicating any post service trauma to his low back and the 
only medical opinion on file as to the etiology of his 
current low back disorder indicates that it is of service 
origin.  Accordingly, service connection for a low back 
disorder is warranted on the basis of direct incurrence 
during service and not as being due to an undiagnosed 
illness.  

Psychiatric Disorder

A personality disorder has been diagnosis but this is not an 
acquired disorder for which service connection can be 
granted.  38 C.F.R. § 3.303(c) (1999).  

The recent 1998 VA psychiatric examination found that the 
veteran had an anxiety disorder, not otherwise specified, 
with a depressive component and it was opined that this 
disorder was manifested by subjective complaints of fatigue, 
sleep disturbance, and depression and that the primary 
disorder together with all of mentioned symptoms were related 
to his Persian Gulf War experience.  While there is also 
evidence that postservice factors, such as a divorce, may 
have contributed to the development of a psychiatric 
disorder, the 1998 opinion of a VA psychiatrist stands 
unrebutted.  

Accordingly, service connection for anxiety with a depressive 
component is warranted on the basis of direct incurrence 
during service and not as being due to an undiagnosed 
illness.  

Respiratory disorder, secondary to exposure to oil smoke or 
due to an undiagnosed illness

The veteran has reported having been exposed to smoke from 
burning oil fields while in Southwest Asia but there is no 
evidence that he was exposed to other toxins, as he has 
suspected.  He did have a cough during service and on 
demobilization examination in July 1991 he had a cough which 
it was felt might be due to smoking.  It was also reported 
that this seemed to occur only at night and would resolved 
and then recur and the evaluator was unsure of dust or 
smoking might be a factor and it was noted that the veteran 
reported having quit smoking.  

However, regulations provide that not every manifestation of a 
cough in service will permit service connection for pulmonary 
disease first shown as a clear-cut clinical entity at some 
later date.  38 C.F.R. § 3.303(b).  

On VA examination in 1998 there was a diagnosis of no 
respiratory problem.  While the veteran has at times 
complained of chest pain, this appears to be associated with 
anxiety (for which service connection has been granted by 
this decision).  Assuming, without conceding, that there were 
now competent evidence of a current chronic respiratory 
disorder, there is no competent medical evidence of a nexus 
between any such disorder (assuming it were to exist) and an 
undiagnosed illness.  Accordingly, this claim is not well 
grounded.  

Memory loss due to an undiagnosed illness

There is no inservice evidence of memory loss but VA 
postservice clinical records indicate that the veteran may 
have some memory impairment associated with and as a symptom 
of his psychiatric disorder (for which service connection is 
granted by this decision).  However, the existence of an 
independent disorder (i.e., other than the psychiatric 
disorder) manifested by memory loss is not shown.  

Service connection may not be granted for a symptom of a 
service-connected disorder, for the purpose of assigning a 
separate rating since this would amount to pyramiding which 
is prohibited.  38 C.F.R. § 4.14 (1999) provides that the 
evaluation of the same disability under various diagnoses is 
to be avoided and that the evaluation of the same 
manifestations under different diagnoses is to be avoided.  
Accordingly, this claim is not well grounded.  

Skin Disorder due to an undiagnosed illness

During service in August 1983 the veteran had facial 
dermatitis; however, there is no subsequent evidence of 
facial dermatitis.  However, this was not during a period of 
active duty.  Moreover, in a medical history questionnaire on 
demobilization in July 1991 he had no complaint of skin 
disease and on VA examination in 1998 he reported not having 
had any rashes for at least one year and the diagnosis was 
that there was no skin condition.  Thus, there is no 
competent clinical evidence of the current existence of a 
skin disorder, to include any skin rashes.  Accordingly, this 
claim is not well grounded.  Also, even if there were current 
competent evidence of a skin disorder, there is no competent 
evidence linking it to military service or an undiagnosed 
illness.  

Dizziness and Headaches due to an undiagnosed illness

Examination for service entrance in July 1972 the veteran 
reported having occasional dizziness.  In October 1972 he 
complained of having headaches when exposed to loud noises, 
including firing of weapons.  Postservice VA records indicate 
that he was told that his dizziness and headaches might be 
related to ocassional episodes of borderline high blood 
pressure.  

Lay statements, testimony or history of what a doctor said or 
diagnosed is not competent medical evidence for the purpose 
of establishing a well grounded claim because the underlying 
medical nature of evidence has been significantly diluted and 
filtered through layman's sensibilities, and is too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.  Generally see Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993); Warren v. Brown, 6 Vet. App. 4 (1993); and 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Accordingly, 
these claims are not well grounded.  

Fatigue due to an undiagnosed illness

On demobilization examination in July 1991 the veteran 
reported not having any fatigue.  The 1998 VA psychiatric 
examination found that the veteran's psychiatric disorder was 
manifested by subjective complaints which included fatigue.  
It was also found in 1998 that he had no true history of a 
typical fatigue syndrome.  Service connection may not be 
granted for a symptom of a service-connected disorder, for 
the purpose of assigning a separate rating since this would 
amount to pyramiding which if prohibited.  38 C.F.R. § 4.14 
(1999) provides that the evaluation of the same disability 
under various diagnoses is to be avoided and that the 
evaluation of the same manifestations under different 
diagnoses is to be avoided.  Accordingly, this claim is not 
well grounded.



Muscle pain due to an undiagnosed illness

There is no competent medical evidence of a nexus between any 
muscle pain even assuming, without conceding, that the 
veteran has diffuse or generalized muscle pain as a chronic 
disability, and an undiagnosed illness as required to 
establish a well grounded claim under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317.  Accordingly, this claim is not well 
grounded.  

Joint pain due to an undiagnosed illness

Not every manifestation of joint pain in service will permit 
service connection for arthritis which is first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  On general examination during reserve duty in 
February 1984 he had a systolic click and a flexion 
contracture deformity of both fifth fingers.  
The May 1991 sick slip reveals that the veteran had a knee 
and hip injury.  On demobilization examination in July 1991 
the veteran had slight crepitus of the left knee and in an 
adjunct medical history questionnaire he complained of 
swollen or painful joints.  However, there is no competent 
medical evidence of a nexus between any joint pain, even 
assuming without conceding that the veteran has diffuse or 
generalized joint pain as a chronic disability, and an 
undiagnosed illness as required to establish a well grounded 
claim under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317.  
Accordingly, this claim is not well grounded.  

Sleep disorder due to an undiagnosed illness

The evidence overall clearly establishes that any impairment 
of the veteran's sleep is a symptom of his psychiatric 
disorder (for which service connection is granted by this 
decision).  Specifically, the 1998 VA psychiatric examination 
found that the veteran's psychiatric disorder was manifested 
by subjective complaints which included sleep disturbance.  

Service connection may not be granted for a symptom of a 
service-connected disorder, for the purpose of assigning a 
separate rating since this would amount to pyramiding which 
if prohibited by 38 C.F.R. § 4.14.  Accordingly, this claim 
is not well grounded.

Heart murmur due to an undiagnosed illness

Not every manifestation of abnormal heart action or sound in 
service will permit service connection for heart disease first 
shown as a clear-cut clinical entity at some later date.  38 
C.F.R. § 3.303(b).  Here, even if there were postservice 
evidence of the existence of a heart murmur, this standing 
alone would not establish a basis for a grant of service 
connection in the absence of clinical evidence establishing 
the existence of cardiovascular pathology.  There is no such 
evidence but, rather, only a suggestion that the veteran may 
at some unspecified time have had a myocardial infarct without 
any indication as to whether any such possible infarct may 
have occurred during or after military service.  In sum, there 
is no competent clinical evidence of heart disease.  
Accordingly, this claim is not well grounded.

The 1999 Board remand requested that the RO consider whether 
the claims were well grounded but the RO did not do so.  
During this appeal the merits of the issue have been 
considered by the RO and addressed by the veteran and his 
representative and not merely the procedural aspects of the 
claim.  Thus, there can be no question that the Board's 
determination as to the well groundedness of the claim is in 
any way prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425, 432 
(1996) (where RO adjudicates on the merits there is an 
advantage, not disadvantage, because it presumably has 
fulfilled the duty to assist under 38 U.S.C.A. § 5107(a) 
which otherwise does not attach to claims that are not well 
grounded); and Voerth v. West, 13 Vet. App. 117, 121 (1999) 
(no prejudice where the RO granted greater review, on the 
merits, than that to which claimant was entitled). 

When claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim; but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application, i.e. to make the 
claim well grounded.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
previously advised the claimant of the evidence needed.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  By this 
decision, the claimant is informed of the evidence needed to 
establish a well-grounded claim.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims which 
are denied and, thus, there is no doubt to be resolved in 
favor of the veteran as to those claims.  


ORDER

Service connection is granted for a low back disorder and for 
a psychiatric disorder, to include depression.  

Service connection is denied for a respiratory disorder, 
secondary to exposure to oil smoke or due to an undiagnosed 
illness; for memory loss due to an undiagnosed illness; for a 
skin disorder due to an undiagnosed illness; for dizziness 
due to an undiagnosed illness; for headaches due to an 
undiagnosed illness; for fatigue due to an undiagnosed 
illness; for muscle pain due to an undiagnosed illness; for 
joint pain due to an undiagnosed illness; for a sleep 
disorder due to an undiagnosed illness; and for a heart 
murmur due to an undiagnosed illness.  


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

